United States Court of Appeals
                                                               Fifth Circuit
                                                            F I L E D
                 UNITED STATES COURT OF APPEALS
                      For the Fifth Circuit                   May 17, 2004

                                                        Charles R. Fulbruge III
                                                                Clerk
                          No. 03-30892




                        RANDY J. COMEAUX
                                               Plaintiff - Appellee

                             VERSUS

                TEX-AIR HELICOPTERS, INC., ET AL

                                           Defendants


 TEX-AIR HELICOPTERS, INC.; UNITED STATES AVIATION UNDERWRITERS
     INSURANCE CO., on behalf of US Aircraft Insurance Group
                                           Defendants - Appellees

                             VERSUS


 EUROCOPTER S A S; AMERICAN EUROCOPTER CORP.;LA REUNION AERIENNE

                                           Defendants - Appellants


TEX-AIR HELICOPTERS, INC., As manager, on behalf of US Aircraft
Insurance Group; UNITED STATES AVIATION UNDERWRITERS, INC., As
manager, on behalf of US Aircraft Insurance Group

                                            Plaintiffs - Appellees

                             VERSUS

                     EUROCOPTER S A S; ET AL

                                           Defendants

EUROCOPTER S A S; AMERICAN EUROCOPTER CORP.; LA REUNION AERIENNE

                                           Defendants - Appellants
               Appeal from the United States District Court
             For the Western District of Louisiana, Lafayette
                                00-CV-2681


Before DAVIS, PRADO and PICKERING, Circuit Judges.

PER CURIAM:*

        We affirm the judgment of the district court because Rule

60(b)(4) F.R.C.P. is not an appropriate vehicle for Eurocopter and

AEC to challenge the sanctions order for the following reasons:

        1.    Appellants have not demonstrated why the proper vehicle

for challenging the sanctions order was not a direct appeal from

the final judgment.       While Rule 60(b)(4) may relieve a party who

demonstrates one of the six bases for relief under the rule, it may

not be used as a substitute for appeal.         See Gary v. Louisiana, 622

F.2d 804(5th Cir. 1980).

        2.    Also, appellants’s reliance on Rule 60(b)(4) to

challenge the district court’s sanctions order does not comport

with the purpose of the rule.         Rule 60(b)(4) is intended to strike

a   balance    between   preserving    the   finality   of   a   judgment   and

insuring that justice was done.        See Williams v. New Orleans Public

Service, 728 F.2d 730, 733(5th Cir. 1984).              Because appellants

elected to submit to the judgment of dismissal by agreeing to a

settlement without reserving their right to appeal the sanctions

order, application of Rule 60(b) in this instance would result in

    *
   Pursuant to 5TH CIR. R. 47.5, the Court has determined that this
opinion should not be published and is not precedent except under
the limited circumstances set forth in 5TH CIR. R. 47.5.4.

                                       2
unnecessary disruption of the district court’s final judgment.   A

balancing of the equities in this case falls in favor of preserving

the finality of the judgment.

     The judgment of the district court is AFFIRMED.

     AFFIRMED.




                                3